 
Execution Copy
 
ASSIGNMENT AND ASSUMPTION AGREEMENT
 
THIS ASSIGNMENT AND ASSUMPTION AGREEMENT (this “Agreement”) dated April __, 2010
is made and entered into by and between Sorin Group USA, Inc., a Delaware
corporation (“Seller”), and Cytomedix Acquisition Company, LLC, a Delaware
limited liability company (“Buyer”). Capitalized terms not otherwise defined
herein shall have the meanings assigned to them in the Purchase Agreement (as
hereinafter defined).
 
BACKGROUND
 
WHEREAS, Buyer, and Cytomedix, Inc., a Delaware Corporation and the sole member
of Buyer (“Parent”) and Seller are parties to a certain Asset Purchase Agreement
dated as of April __, 2010 (the “Purchase Agreement”), pursuant to which Buyer
has agreed to buy and Seller has agreed to sell the Acquired Assets and Buyer
has agreed to assume the Assumed Liabilities of Seller; and
 
WHEREAS, Section 2.2(b) of the Purchase Agreement provides that Seller and Buyer
shall execute and deliver at the Closing an assignment and assumption agreement
pursuant to which Seller shall assign to Buyer all right, title and interest in
the Assumed Agreements and pursuant to which Buyer shall assume Seller’s
liabilities and obligations with respect the Assumed Agreements from and after
the date hereof.
 
NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, and in consideration of and pursuant to the
terms and subject to the conditions set forth in the Purchase Agreement, the
parties hereto, intending to be legally bound hereby, agree as follows:
 
1.           Seller hereby assigns to Buyer all right, title and interest in and
to the contracts and agreements set forth on Exhibit A attached hereto and made
a part hereof (the “Assumed Agreements”).  Buyer accepts such assignment and
hereby assumes and agrees to perform and discharge when due the obligations of
Seller accruing and arising from and after the date hereof under the Assumed
Agreements.
 
2.           Buyer shall not assume or have any obligation with respect to any
contracts or agreements of Seller other than the Assumed Agreements.
 
3.           Buyer hereby assumes and agrees to perform and discharge when due
the obligations of Seller accruing and arising from and after the date hereof to
the extent relating directly to or arising out of the Business (i) all
Liabilities of the Business arising out of or relating to the ownership or use
of the Acquired Assets or the ownership or operation of the Business after the
Closing Date, (ii) all Liabilities arising out of the Warranty Policy in respect
of Acquired Products manufactured or sold on or prior to the Closing Date, (iii)
all Liabilities arising out of or relating to the marketing, promotion,
distribution or sale of any Acquired Product by Buyer or its Affiliates after
the Closing Date (including without limitation, liability for failures to comply
with applicable regulations of Governmental Authorities, product returns,
warranty obligations and other product liabilities with respect to such Acquired
Products, regardless of the legal theory asserted) and (iv) all obligations and
Liabilities for Taxes arising out of or relating to the ownership or operation
of the Acquired Assets after the Closing Date.
 
4.           This Agreement shall by binding upon and inure to the benefit of,
and be enforceable by, the parties hereto and their respective successors and
permitted assigns.

 
5.           This Agreement shall not be modified or amended except by an
instrument in writing signed by both Buyer and Seller.

 
 

--------------------------------------------------------------------------------

 
 
6.           This Agreement and all of its provisions, rights and obligations is
given in accordance with the terms of the Purchase Agreement, the provisions of
which are incorporated herein by reference.  In the event of any conflict or
inconsistency between the terms and conditions set forth in this Agreement and
the Purchase Agreement, the terms and conditions set forth in the Purchase
Agreement shall control.
 
7.           This Agreement shall not be deemed to defeat, limit, alter, impair,
enhance or enlarge any right, obligation, liability, claim or remedy created by
the Purchase Agreement or any agreement or other document executed in connection
with, or contemplated by, the Purchase Agreement.
 
8.           This Agreement shall be governed by and interpreted in accordance
with the laws of the State of Delaware, without reference to the choice-of-law
rules of this or any other jurisdiction to the contrary.
 
9.           This Agreement may be executed in one or more counterparts (whether
facsimile or original), each of which shall be deemed to be an original but all
of which together shall constitute one and the same instrument.

 
[Signature Page Follows]

 
 

--------------------------------------------------------------------------------

 
 
Execution Copy
 
IN WITNESS WHEREOF, Seller and Buyer have duly executed this Assignment and
Assumption Agreement as of the day and year first above written.


SORIN GROUP USA, INC.
   
By:
   
Name:
 
Title:
   
CYTOMEDIX ACQUISITION COMPANY, LLC
   
By:
 
 
Martin Rosendale, President


 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
ASSUMED AGREEMENTS

 
4

--------------------------------------------------------------------------------

 